CALHOUN, Judge.
The offense is murder; the punishment, confinement in the penitentiary for five years.
No statement of facts is found in the record. Exceptions are reserved to the court’s charge. We find no error of a fundamental nature in said charge. The charge is applicable to a state of facts that might be made by the testimony under the allegations in the indictment. The trial court submitted in his charge both murder and aggravated assault, and this court will assume that the court below submitted to the jury the law-of the case and all the law required by the testimony or any portion of same. Jones v. State, 34 Texas Crim. Rep., 490, 30 S. W., 1059; Johnson v. State, 29 Texas Crim. Rep., 210, 15 S. W., 205; Williams v. State, 67 Texas Crim. Rep., 597, 150 S. W., 185.
*408The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.